Cartwright and Hand, JJ., and Scott, C. J., dissenting: It is not contended by the village that said strip was ever laid out as one of the public streets of said village, but it is contended that it has become one of the public streets of said village either by dedication or by prescription, or by both. It appears from the evidence that at the time the Illinois Central Railroad Company laid its tracks across section 24, township 33, north, range 12, east of the third principal meridian, that section being the section upon which said village is located, it established a station and erected a station house upon the west side of its tracks located upon said section. The section in 1859 was sold by the railroad company to Hosmer A. Johnson, except a strip one hundred feet wide upon each side of the railroad tracks as then laid, which was reserved by the railroad company for right of way purposes. Shortly after the purchase by Johnson of said section he platted a portion thereof upon both sides of said tracks and adjoining said station house. The railroad at that point runs in a south-westerly and north-easterly direction. The streets of the village, which run east and west, beginning at the north, are Crawford, North, Main, Corning and Wilson streets. No street was laid out adjoining the right of way of the railroad company upon the west, but the lots abutted upon the right of way except for a short distance south of Crawford street, where was located a sixteen-foot alley between the lots and the right of way. Soon after the land was platted the railroad company removed its fences adjoining its right of way through the platted portion of said section, and that portion of its right of way has since remained unfenced and has been used as station grounds by the railroad company. Lots were sold in the platted portion of the section, and purchasers soon commenced building residences and erecting business houses fronting along and upon the west line of the unfenced right of way of the railroad company. The railroad company .constructed a side-track extending through the platted portions of the section upon the west side of its main tracks, which connected with said tracks near Wilson street upon the south and Crawford street upon the north, and the land comprising its right of way immediately adjoining said side-track upon the west was thereafter devoted to purposes connected with its business as a common carrier,—that is, there were erected thereon elevators, lumber yards, coal sheds and similar buildings. For a time the persons occupying the right of way west of the side-track held leases from the railroad company for the land occupied by them from the side-track to the west line of the right of way, but after a time the strip in controversy was omitted from the leases. The village of Peotone was incorporated in 1868. Said strip was low and swampy, and to make the same passable for loaded teams, the persons whose business property was located upon the railroad company’s right of way and the persons whose property fronted upon the west line of the right of way filled in said strip with dirt and stone chips to a considerable extent, and the village, after its incorporation, improved said strip by filling, grading and draining the same. The persons whose residence and business property abutted upon the right of way on the west, planted trees in front of their property, hitching posts were set by them along the west line of the right of way, and a sidewalk was laid either by the property owners or the village along the west side of said right of way and across the east and west streets of the village, and the post-office, the town hall and the town well were located upon property abutting upon said strip, and said strip was used by the public generally in going to and from the dwellings and business houses located upon the west side, and to said station house, elevators, lumber yards and coal sheds, etc., located upon the east side of said strip, without objection from the railroad company, from the time the station was located at said point up to the time of the bringing of this suit. In 1893 the strip was paved by .the village, and the cross-streets, where they passed over the right of way of the railroad company, were paved by the railroad company from the east line of its right of way to the east line of the said strip. About that time a controversy arose between the railroad company and the village over the enforcement of an ordinance requiring the railroad company to place a flagman at the streets crossing the railroad company’s right of way in the village and regulating the rate of speed at which trains should run while passing through said village, and the question then seems to have been raised for the first time whether said strip belonged to the railroad company as a part of its station yards and right of way or to the village as a public street. The railroad company thereupon set posts at the street intersections along what it claimed to be the west line of its right of way, to mark the line between its right of way and the private property upon the west, and the village served notice upon the railroad company to remove said markers and other obstructions from said strip, which controversy culminated in this litigation. The first question to be considered is, does the evidence found in this record show a common law dedication of said strip by the railroad company to the village of Peotone for a public street? In order to constitute a dedication, at common law, of lands for a public street, it must be made to clearly and unequivocally appear that the land owner intended to donate his land to the public for a public street and that the public have accepted the same for such purpose. (City of Chicago v. Chicago, Rock Island and Pacific Railway Co, 152 Ill. 561; Town of Wheatfield v. Grundmann, 164 id. 250.) Here the railroad company held the particular strip which it is claimed it dedicated to said village as a public street, as a part of its station yards and right of way in said village. On the land east of and adjoining said strip were located its station house, which was under its direct control, and elevators, coal sheds, lumber yards, etc., which were used by its lessees. In order that it might conveniently perform its duties as a common carrier it was necessary that said station grounds should remain unfenced and accessible to the public, to the end that the public might have access to its station house and to the places of business of its lessees. The location of its station grounds at this point was peculiar. The person who platted the land which now comprises said village failed to provide a means of access to said station grounds except by way of the streets, which crossed the railroad company’s right of way almost at right angles. It was necessary, therefore, in order that the public might have access to the station house, the elevators, coal sheds, lumber yards, etc., located upon the railroad company’s right of way and station grounds at that point, that the strip in question should be left free from obstructions. The station grounds were in use by the railroad company for a public purpose, and the fact that the railroad company left said strip free and unobstructed under the circumstances disclosed by this record, and that the public traveled over the same at times when not engaged in transacting business with the railroad company or its lessees, is not, in our view, evidence of an offer on the part of the railroad company to dedicate said strip to said village as a public street. It is held in this State that where the owner of premises situated in a village or city leaves open a way for his private use, the doctrine of dedication or prescription does not apply to such private way, even though the public also use it without objection. (City of Chicago v. Chicago, Rock Island and Pacific Railway Co. supra; Lambe v. Manning, 171 Ill. 612; City of Chicago v. Borden, 190 id. 430.) It is also held that the dedication of lands to a public use, such as a public street, must result from an active, and not a passive, state of the owner’s mind, and that a mere non-assertion of a right will not establish a dedication unless the circumstances are such as to show a purpose to donate the land to a public use. (City of Chicago v. Chicago, Rock Island and Pacific Railway Co. supra.) The officers of the railroad company testified that the omitting of the strip in question from the leases of persons occupying portions of said station yards for purposes connected with the railroad was not with a view to dedicate said strip as a public street, but to enable persons having business with the railroad company at that point, and with its lessees, to reach all portions of its station grounds without being interfered with by any of its lessees. This evidence was competent as bearing upon the question of an offer to dedicate said strip to the village as a public street. City of Chicago v. Chicago, Rock Island and Pacific Railway Co. supra. We are of the opinion the evidence found in this record does not show, clearly and unequivocally, that the railroad company intended to dedicate said strip to the village as a public street, but think the evidence shows the strip was set aside by the railroad company as a private way for the accommodation of the public and for the accommodation of its lessees while engaged in doing business with the railroad company at said station as a common carrier, and the fact that the public may have traveled over said strip without objection for many years did not have the effect of converting said private way into a public street. The next question which arises upon this record is, does the evidence show the establishment of a public street over said strip in favor of said village, as against the railroad company, by prescription ? In order to substantiate the claim that said strip by prescription had become converted into a public street, it devolved upon the village to establish by satisfactory proof that it had been in the possession of said premises for the full statutory period; that its possession was hostile or adverse, actual, visible, notorious and exclusive, continuous and under a claim of color of title. (Rose v. City of Farmington, 196 Ill. 226.) It is clear that the possession or use of this strip by the village was not hostile to the railroad company, and that such possession or use was not exclusive, but that its possession and use were only permissive, and no prescriptive right can be predicated upon a mere permissive use. O’Connell v. Chicago Terminal Transfer Railroad Co. 184 Ill. 308; Rose v. City of Farmington, supra. In this State a public street can only be acquired by dedication or prescription, or by a proceeding carried on in the manner pointed out by the statute. As the title of the railroad company to said strip has never been acquired by the village of Peotone in either of those modes, the decree of the circuit court enjoining the village of Peotone and its officers from interfering with the railroad company in the enjoyment of said strip as a part of its station grounds and right of way was correct.